Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 15/717,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Amendments to the claims, filed on 03/01/2021, are accepted and do not introduce new matter. 
Double Patenting rejections are overcome in view of Terminal Disclaimer. 
Claims 1-10 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeren et al (U.S. 2013/0214056).
Regarding claim 1, Schoeren teaches a water and light display (as disclosed in the abstract and Par 0062, the device incudes nozzles for water and light sources), comprising: 
a plurality of pixels (each tile/module 20 is considered a pixel, see Fig 17) arranged in a matrix (as seen in Fig 17, the pixels 20 are arranged in a grid, i.e. matrix), wherein the pixels are each represented by a data address (master controller 3, is aware of the location of multiple pixels 20 in order to make intricate patterns, seen in Figs 18-24) and each include a nozzle (2) to emit water (as seen in Figs 5-6) and a light source (as disclosed in Par 0062, each pixel 20 includes a light source); and 

Regarding claim 2, Schoeren teaches the display of claim 1, wherein the pixels comprise pavers (each module 20 includes a square housing, i.e. a paver, as seen in Fig 1).  
Regarding claim 3, Schoeren teaches the display of claim 1, wherein the data control information in the data packets includes water pressure, nozzle opening or closing and light setting information (as disclosed in Par 0022 and 0062, the controller controls pressure at each pump of each pixel; and further controls the light sources).  
Regarding claim 4, Schoeren teaches the display of claim 1, wherein the matrix of pixels is arranged in a grid or concentric circles (as seen in Fig 17, matrix is arranged in a grid).  
claim 5, Schoeren teaches the display of claim 1, wherein the nozzles emit pixelated water streams (since the modules 20 are arranged in a grid and each module is considered a pixel, the nozzles emit a pixelated stream along the whole matrix, as seen for example in Figs 20-21).  
Regarding claim 6, Schoeren teaches the display of claim 5, wherein the control system varies heights of the pixelated water streams to provide a choreography (as disclosed in Par 0014, the nozzles can be controlled to vary “intensity” in order to change height of the liquid jets; choreographies depicted in Figs 18-24 and disclosed in Par 0067-0072).  
Regarding claim 7, Schoeren teaches the display of claim 6, wherein the choreography includes the pixelated water streams successively lowering or raising to provide a cascading appearance (as disclosed in Par 0014, the nozzles can be controlled to vary “intensity” in order to change height of the liquid jets, thus creating a cascading pattern).  
Regarding claim 8, Schoeren teaches the display of claim 5, wherein the nozzles are spaced together so that the pixelated water streams emitted therefrom provide a waveform having a resolution (pixels are spaced together in a grid, as seen in Fig 17; thus they produce a waveform having a resolution; this is clearly seen in Figs 18-21).  
Regarding claim 9, Schoeren teaches the display of claim 1, wherein the pixels are plugged into the power grid at locations corresponding to the data addresses provided by the data packets (as seen in Figs 12-17, each pixel is associated with electrical connections at each pertinent location so that the controller is capable of generating patterns based on pixel location).  
claim 10, Schoeren teaches the display of claim 1, further comprising a lattice structure that supports the power grid and a plurality of water sources for the nozzles (lattice structure defined by frame 30, which holds the power grid, the water source and the nozzles, as seen in Figs 2-6). 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 03/01/2021 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752